Citation Nr: 1811583	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  07-14 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for diabetes mellitus, Type 2, currently assigned a 10 percent evaluation.

2.  Entitlement to an initial disability rating higher than 10 percent for service-connected peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from November July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board denied the Veteran's claim for TDIU in March 2015.  The Veteran appealed the issue of TDIU to the United States Court of Appeals for Veterans Claims (Court).  In August 2016, the Court issued a Memorandum Decision that vacated the March 2015 Board decision and remanded the matter for further development.  In the Memorandum Decision, the Court noted that the Veteran had not appealed the issue of a higher evaluation for PTSD.  As he raised no argument regarding PTSD, the Court did not address that issue.  The Board remanded the issue of TDIU and a higher evaluation for diabetes mellitus and peripheral neuropathy in May 2017.  The case is now before the Board for further appellate action.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's diabetes mellitus required following a restricted diet, but did not require oral hypoglycemic agents, insulin, or regulation of activities.

2.  Throughout the appeal period, peripheral neuropathy of the left lower extremity was manifested by no more than mild incomplete paralysis of the anterior crural or femoral nerve.

3.  The Veteran's service-connected disabilities render him unable to obtain and maintain substantially gainful employment consistent with his education and experience.

CONCLUSIONS OF LAW

1.  For the appeal period, the criteria for an initial disability rating in excess of 10 percent for diabetes mellitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.119, Diagnostic Code 7913 (2017).

2.  For the appeal period, the criteria for an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met or approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.124a, Diagnostic Codes 8526, 8726 (2017).

3.  The criteria for TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in October 2005 and May 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA examinations have been conducted, and the Board finds that they are adequate. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

II. Increased Rating Claims

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

A. Diabetes Mellitus

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913, which provides a 10 percent rating when manageable by restricted diet only.  A 20 percent rating is warranted when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 (2017). 

Here, VA treatment records reflect that the Veteran's diabetes was managed by restricted diet alone.  Thus, the Board finds that an initial rating in excess of 10 percent for diabetes was not warranted.  The evidence does not show that the Veteran has required an oral hypoglycemic agent or insulin to manage the disability at any point during the appeal period.  See September 2017 VA examination report; see also August 2016 VA examination report.  

Moreover, the evidence does not show that the Veteran is required to regulate his activities.  The Court has explained that the term "regulation of activities" means that a claimant must have a medical need to avoid not only strenuous occupational activity, but also strenuous recreational activity.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Id. at 364.  The August 2016 and September 2017 VA examiners opined that the Veteran's diabetes mellitus did not require regulation of activities as part of medical management of his diabetes mellitus.
The Veteran also has a complication of diabetes mellitus, namely peripheral neuropathy of his left lower extremity which will be discussed separately below. 

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that at the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings").  The Board finds that symptoms of the Veteran's diabetes have not undergone any significant increase or decrease so as to warrant a rating in excess of 10 percent during the entire appeal period. Accordingly, staged ratings are not warranted.

B. Peripheral Neuropathy of Left Lower Extremity

The Veteran's peripheral neuropathy of the lower extremity is evaluated pursuant to the criteria for paralysis of the anterior crural nerve or femoral nerve.  Mild incomplete paralysis of the crural nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the crural nerve.  A 30 percent rating requires severe incomplete paralysis.  A 40 percent rating requires complete paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8526.

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2017). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123 (2017). 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124 (2017).

Upon examination, the September 2017 examiner found that the Veteran had mild constant pain, mild intermittent pain, mild paresthesias and mild numbness of the left lower extremity.  The examiner found that he had mild incomplete paralysis of the femoral nerve.  

Upon examination in August 2016, the examiner found decreased cold sensation in the left lower extremity.  She found mild incomplete paralysis of the femoral nerve of the left lower extremity.

The September 2017 examiner noted that deep tendon reflexes were absent.  The August 2016 examiner also noted absent reflexes in the knees.  Despite this, both examiners concluded that he had only mild incomplete peripheral neuropathy of the left lower extremity.  

Upon careful review of the record, the Board has concluded that, for the appeal period, an evaluation in excess of 10 percent for the left lower extremity is not warranted.  In that regard, the evidence of record demonstrates no more than mild incomplete paralysis associated with the Veteran's peripheral neuropathy.  An evaluation in excess of 10 percent requires evidence of moderate incomplete paralysis of the femoral nerve.  Such is not shown in this case.  Rather, the evidence addressing the severity of the Veteran's peripheral neuropathy consists of the August 2016 and September 2017 VA examination reports, and they both indicates that peripheral neuropathy is no more than mild. 

The Board notes that the Veteran is competent to report the severity of his lower extremity peripheral neuropathy, and the Veteran alleges that a higher evaluation is warranted.  However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the evaluations discussed herein are appropriate.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Entitlement to TDIU

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Throughout the appellate period, the Veteran has been in receipt of service connection for at least one disability ratable at 60 percent or more.  Specifically, the Veteran is assigned a 70 percent rating for PTSD, 10 percent rating for tinnitus, a 10 percent rating for diabetes mellitus, and 10 percent rating for left lower extremity neuropathy.  As the Veteran meets the minimum percentage requirements under 38 C.F.R. § 4.16 (a), the remaining question is whether his service-connected disabilities render him unemployable.

On the Veteran's application for TDIU, the Veteran indicated that he was unemployable due to his PTSD symptoms.  He worked for the U.S. Postal Service from 1977 to 2005.  In an affidavit and interview with a vocational consultant, the Veteran explained that he was given a chance to retire after 30 years and took early retirement because of worsening PTSD symptoms.  
There are several opinions of record regarding the Veteran's unemployability.  As noted above, the Veteran appealed the Board's March 2015 decision that denied TDIU.  In its Memorandum Decision, the Court vacated the March 2015 decision so that the Board could provide the precise basis as to whether the June 2013 VA general medical and PTSD examinations substantially complied with the March 2012 remand order.  The Board decided to remand the case for a new VA examination.  Therefore, the Board will focus on the medical examinations provided since the Memorandum Opinion.  

In January 2017, the Veteran and his attorney submitted an opinion of a vocational consultant who interviewed the Veteran and reviewed the Veteran's claims file.  The private vocational consultant opined that it was at least as likely as not that the Veteran's service-connected PTSD precluded the Veteran from securing and following substantial gainful employment since January 2005.  In January 2005, the Veteran felt obliged to take a "30-year" retirement package from the U.S. Postal Service due to increasingly intolerable PTSD symptoms.  Although, he maintained some rental properties and livestock following his retirement, the employment was marginal as he reported no earning or earnings below the poverty threshold since 2005.  He also worked at his own pace, alone, and set his own schedule.  He did not have to deal with any supervisors.  He also worked his last ten years with the U.S. Postal Service mostly alone in a very small post office.  The stressors of interacting with customers and co-workers were minimal.  The vocational consultant found that after he retired from the U.S. Postal Service, he was unable to sustain the rigors and stresses of competitive open labor employment market due to his PTSD.  Instead, he retreated to the safety and protection of his self-employment and family farm work.  The vocational consultant noted that his irritability, anxiety and concentration difficulties all caused by his PTSD would preclude him from meeting the levels of reliability and productivity required in competitive work environments.  At the time of an interview with this Veteran for this report, the Veteran noted he did not have livestock and only had 4 rental trailers and one house and made only a small amount of money over expenses for this.  The consultant noted that his income from 2006 to 2016 was consistently well below the Poverty Guidelines except for 2014.  The Veteran reported that he tried to keep busy after retirement to reduce his anxiety.
The September 2017 VA examiner, who conducted a PTSD examination, opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran reported isolation from others and angry outburst.  He reported seeking mental health treatment since 2005.  Although he had been married from 47 years, he was distant form his wife.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Veteran reported that his symptoms were getting worse.

In an October 2017 VA examination, the examiner that the Veteran's physical conditions such as diabetes and diabetic peripheral neuropathy, taken together, would limit his ability to perform work-related activities requiring prolonged standing or walking on hard surfaces or uneven terrain but they would not prevent him from performing sedentary occupational activities.  The examiner opined that the Veteran had no training or experienced that would make him competitive in the current job market.  The examiner concluded that the Veteran's service-connected disabilities, taken together, would limit the Veteran's ability to perform any type of physically strenuous occupational activities involving prolonged walking or standing.  The Veteran's psychological issues would limit his ability to work efficiently and perform occupational tasks in a sedentary environment with a degree of success that would result in retention by an employer.  The Board acknowledges that the examiner also noted that the Veteran was 68 years old and that this would further hamper his ability to get a job as no employer wanted to train a 68 year old man for a technical position.  Age may not be considered as a factor in evaluating TDIU.  38 C.F.R. § 4.19.  Despite this, the examiner opined that his psychiatric disabilities would limit his ability to be retained by an employer. 

By way of background, the VA treatment records do show that the Veteran worked 7 days a week at times after his retirement from the U.S. Postal Service.  A September 2009 VA treatment record noted that he had obsessive work habits and noted that the Veteran was working 15 hours a day, seven days of week, unnecessarily.  He explained that if he did not work, he drinks more.  The Veteran would buy and repair mobile home to rent.  An October 2009 VA treatment record noted that he was working 12 to 14 hours a day.  In January 2010, he was working 7 days a week.  He reported being isolated and having no friends.  He noted that he was always working.  

The Veteran and his attorney also submitted a November 2016 affidavit.  In this affidavit, the Veteran indicated that he was maintaining some livestock and renting trailer homes on his own property.  He reported that he stopped keeping livestock in 2013 or 2014.  He further noted that he did this work and had these rental properties to remain busy and decrease his PTSD symptoms.

Given the Veteran's reported symptoms of irritability and isolation, his marginal work with properties and his family farm, as well as his left lower extremity disability, the Board finds that the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment consistent with his education and experience.  38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Resolving all doubt in the Veteran's favor, TDIU is warranted.








	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an initial disability rating in excess of 10 percent for diabetes mellitus is denied.

Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


